Mike Gault filed his petition in this court for a writ of habeas corpus, alleging he was illegally restrained of his liberty by the sheriff of Kingfisher county, Okla.
Petitioner alleges he is charged with the offense of robbery with firearms committed on the 14th day of March, 1933, in the taking of one Chevrolet automobile and certain other property and money, and that he had a preliminary examination before an examining magistrate and was held to appear for trial in the district court and his bond fixed in the sum of $25,000; that the said bail is excessive and petitioner prays the court for an order reducing same.
By the provisions of chapter 44, Sess. Laws 1925, robbery with firearms is a capital offense, and the court might well have refused bail.
Upon the hearing petitioner introduced a transcript of the evidence taken by the magistrate at the preliminary, together with his own affidavit.
Under the evidence introduced before the magistrate, he was justified in fixing the bail at $25,000, and the application to reduce the bail is therefore denied.
EDWARDS, P. J., and DAVENPORT, J., concur. *Page 448